PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/587,137
Filing Date: 30 Sep 2019
Appellant(s): BAEK, Hyun Jung



__________________
Steve Cha (Reg. No. 44,069)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 11/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Examiner notes that the Final Office Action dated 11/03/2020 includes:
Objections to Claims 1, 3, 4, 19 and 19;
Rejections of Claims 2, 5-9, 11-15 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and
Rejections of Claims 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The claims on appeal have not been amended to overcome the above objections or rejections. Also, Appellant does not raise these issues for review on appeal. Thus, the above objections and rejections are maintained by the examiner.
(2) Response to Argument
Appellant presents arguments against Claims 1, 10 and 16 rejected under 35 U.S.C. §103 as allegedly unpatentable over Kocienda, Dostie, and Assadollahi.
On pages 7-9 of the brief, Appellant submits:
“the rejection is in error with respect to Claims 1, 10 and 16, at least because the combination of Kocienda, Dotsie [sic.] and Assadollahi do not teach the foregoing limitation in question:
" ... based on a first word, from the suggestions pane including the original predictive words, being input to the input field, obtaining a phone number and a second word other than the phone number from the information stored in the memory; controlling the touch display screen to replace display of one or more of the original predictive words with display of the obtained phone number together with the obtained word in the suggestions pane, while displaying the one or more words in the input field; and .. "”

			Examiner respectfully disagrees, as detailed below.
On pages 7-8 of the brief, Appellant notes the citation of Kocienda, paras. [0142], [0099] thereof, in which an address book is alleged to be included in a static dictionary and submits, “this does not actually disclose using telephone numbers as predictive text, as recited. Address books include much information, including names and addresses and labels, and other such information. There is no indication that the telephone number is actually produced as predictive text in Kocienda”. Examiner respectfully disagrees.
As shown in the Office Action, Kocienda teaches that the one or more recommended words 810 (See FIG. 8 of Kocienda) change dynamically in response to text input by the user during the application session (Kocienda [0135]). The text may be input by the user selecting one or more of the recommended words (Kocienda [0136]). The recommended words may be a top-5 or top-10 words that are provided based on the context 1022-1 that may include one or more previously entered words, and the user history data word from a user’s address book] and a second word other than the [word from a user’s address book] from the information stored in the memory; controlling the touch display screen to [dynamically change] display of one or more of the original predictive words with display of the obtained [word from a user’s address book] together with the obtained word in the suggestions pane, while displaying the one or more words in the input field; and …”.
While Kocienda teaches obtaining a recommended word from a user’s address book as part of a top-5 or top-10 words that are changed dynamically based on the a suggested word being input to the input field, which suggests a phone 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 8-9 of the Brief, Appellant notes the citation of Dostie, [0234], [0237], as allegedly showing production of a "second word" along with a "phone number" and submits, “that Dotsie [sic.] fails to produce the limitation as indicated. That is, the claims require a three-way relationship between a first word, a telephone number and a second word. Dostie's association of a single name with a single telephone number is insufficient to generate the claimed relationship because it lacks the additional association with the second word.”
In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown above, Kocienda teaches a three-way relationship between a first word entered into an input field at least two recommended words including one word from a user’s address book and a second word that is different from the word from the user’s address book. This would suggest, but may not explicitly disclose, that the word from the user’s address book is a telephone number.
Dostie teaches when a completion candidate or partial text entry is entered that is associated on the object-side of the dictionary 20 with object information, the data entry system 26 is instructed to retrieve and display associated object information from the object side of the dictionary 20. An example of this is "Bob" is a completion candidate which has associated with it the phone number "903" (simplified for illustration) (Dostie [0234]-[0235]). Dostie also teaches that the object-side of the dictionary 20 also 
dynamically change] display of one or more of the original predictive words with display of the obtained phone number together with the obtained word in the suggestions page, while displaying the one or more words in the input field” in the combination of Kocienda and Dostie would include “replacing” the display of the one or more of the original predictive words, as taught by Assadollahi (See FIG.s 9A-9E of Assadollahi).
Therefore, Examiner respectfully asserts that the cited art of Kocienda, Dostie and Assadollahi sufficiently teaches the limitations recited in the claims.
Again, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        
Conferees:
/RENEE D CHAVEZ/
Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        
/Mary Jacob/TQAS, TC 2100                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.